RE: CARL HUGHES' 42" BLUEWATER BOAT, NAMED THE SARAH ELIZABETH
PURSUANT TO YOUR REQUEST, THIS OFFICE HAS INFORMALLY EXAMINED THE QUESTION OF WHETHER THE ABOVE-DESCRIBED BOAT, WHICH IS REGISTERED WITH THE BUREAU OF CUSTOMS OF THE UNITED STATES GOVERNMENT (OR FEDERAL AGENCY SUCCESSOR THERETO), MUST ALSO BE REGISTERED WITH THE STATE OF OKLAHOMA, PURSUANT TO 63 O.S. 801 ET SEQ., AS AMENDED.
WE HAVE REVIEWED THE PERTINENT STATUTES AND IT WOULD APPEAR, BASED UPON OUR REVIEW, THAT BOATS WHICH ARE FEDERALLY REGISTERED ARE NOT REQUIRED TO REGISTER WITH THIS STATE AS WELL. TITLE 63 O.S. 802(2)(1981) DEFINES "MOTORBOAT" AS THAT TERM IS USED IN THE BOAT AND MOTOR EXCISE TAX ACT, AS "ANY VESSEL PROPELLED BY MACHINERY . . . BUT SHALL NOT INCLUDE A VESSEL WHICH HAS A VALID MARINE DOCUMENT ISSUED BY THE BUREAU OF CUSTOMS OF THE UNITED STATES GOVERNMENT OR FEDERAL AGENCY SUCCESSOR THERETO. N THEREAFTER, AT 68 O.S. 804.1 OF TITLE 68, THERE APPEARS THE REQUIREMENT THAT "EVERY MOTORBOAT . . . IS REQUIRED TO BE ANNUALLY REGISTERED AND LICENSED UNDER THE PROVISIONS OF THE BOAT AND MOTOR EXCIS E TAX ACT." ALTHOUGH THE LANGUAGE OF 804.1 WOULD APPEAR TO INCLUDE ALL M OTORBOATS, THE DEFINITION OF 68 O.S. 802(2) CLEARLY EXCLUDES BOATS WHICH ARE FEDERALLY REGISTERED, THUS THOSE FEDERALLY REGISTERED BOATS FALL OUTSIDE OF AND ARE NOT SUBJECT TO THE REQUIREMENTS OF THE BOAT AND MOTOR EXCISE TAX ACT.
(SUSAN BRIMER LOVING)